DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered. 
Response to Arguments
Applicant’s arguments filed 04/07/2022 have been considered but they are not persuasive.
At page 2, Applicant argues that,
Hewett also does not disclose or suggest: “[transforming] a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images” (emphasis added) as recited in claim 1.
On the contrary, column 10, lines 10-35 describe a process for obtaining an optical flow image (i.e. calculating an optical flow of the captured images) by performing 1-pixel incremental shifting. Neither the 1-pixel incremental shifting nor any other function described in the cited col. 10, lines 10-35 of Hewett discloses or suggests the claimed “[transforming] a motion in a negative horizontal direction into a motion in the positive horizontal direction.” Furthermore, the “1-pixel incremental shifting” described in col. 10, lines 10-35 of Hewett is not performed “before calculating the one-dimensional optical flow of the captured images”, as claimed. Instead, the “1-pixel incremental shifting” of Hewett is the optical flow calculation. This is specified at col. 10, lines 24-39 of Hewett, which states: “The magnitude of the displacement (number of required pixel shifts to obtain overlap) from the window in the left image to the matching window in the right image is then assigned to the optical flow pixel with coordinates corresponding to the middle element of the sample window in the left image.”

In response, Examiner respectfully disagrees and submits that, at least at column 10, lines 10-29, Hewitt teaches, for a negative motion of an object, i.e. an object displaced to the left direction from its position in the right object, the following sequence of steps are performed:
1) shifting the window sample of the left image pixel by pixel (to the right), normalizing the window sample, and obtaining correlation vectors with a corresponding window sample on the right image,
2) selecting the correlation vector that has a highest value,
3) determining the window sample in the left image that provides this highest value,
4) calculating the coordinates of the middle element of the window sample in the left image,
5) obtaining the optical flow based on the calculated coordinates.
Therefore, all the shifting have been performed in step 1, the calculation of the optical flow is performed at steps 4 and 5 which all occur after 1) is done. In other words, shifting of one of the images is performed before calculation of the optical flow.
As such, Applicant arguments are not persuasive.
Applicant’s arguments at pages 12-13 with respect to claims 9 and 12 are moot for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Izuhara et al. (US 2008/0239097 A1 – hereinafter Izuhara), van Baar et al. (US 2011/0175904 A1 – hereinafter van Baar), Lee (US 2010/0165128 A1 – hereinafter Lee), Hewitt et al. (US 7,003,143 B1 – hereinafter Hewitt), and Yoo et al. (US 2019/0023223 A1 – hereinafter Yoo).
Regarding claim 1, Izuhara discloses a vision system for a motor vehicle ([0024]), comprising a stereo imaging apparatus adapted to capture images from a surrounding of the motor vehicle ([0024]; [0033] – a stereo camera comprising a left and right image pickup devices 101 and 102 as further shown in Fig. 13), a pre-processing section comprising a dedicated hardware device including a disparity calculation block adapted to calculate a stereo disparity of left/right images captured by said the stereo imaging apparatus producing a two-dimensional optical flow (Fig. 13; [0035]-[0036]; [0081] – the image processing section 153 performs distance image calculations, which performs stereo disparity of left/right images as described in at least [0035]), and a processing device adapted to perform image processing of the images captured by said the imaging apparatus (Fig. 13 – at least elements 106, 107, and 108 collectively corresponds to the recited processing device); the dedicated hardware device of the pre-processing section further including an optical flow calculator adapted to control a video port of said processing device via one or more control lines and to continuously acquire image data representing the images of the current time frame and the last before current time frame via data lines (Fig. 13; [0081] – the dedicated hardware device including a processing section to control a video port of said processing device, e.g. control video input ports to receive past image, present image, and the output video port to output a motion vector via corresponding control lines to continuously acquire image data representing current image and past image via data lines as inputs for the calculation); wherein the vision system is adapted to perform time sharing of the disparity calculation block between the stereo disparity calculation and a calculation of an optical flow of captured images (Fig. 13; [0081] – via a switching mechanism and an input switching control mechanism, the vision system performs time sharing the image processing section 153, which is the recited disparity calculation block, between stereo disparity calculation and a motion vector calculation, which corresponds to a calculation of an optical flow of captured images in only a horizontal direction, e. g. at least paragraphs [0029], [0032], and [0035] describe such a motion vector calculation is in fact an optical flow calculation);
Izuhara does not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; the calculation of the optical flow as a calculation of a one-dimensional optical flow of captured images in only a positive horizontal direction providing an approximation of the stereo disparity for the two-dimensional optical flow; and a memory device, wherein images of at least a current time frame and a last before current time frame are simultaneously stored in the memory device for the calculation of the optical flow; and the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
van Baar discloses a calculation of a one-dimensional optical flow of captured images in only a positive horizontal direction providing an approximation of the stereo disparity for a two-dimensional optical flow between a pair of left and right images ([0082] – ignoring the vertical component of calculated optical flow, the horizontal component of the calculated optical flow is an approximation of the disparities).
It would have obvious before the effective filing date of the claimed invention to incorporate the teachings of van Baar into the system taught by Izuhara to not only share the hardware, but also share computational algorithms between the calculations.
Izuhara and van Baar do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; a memory device, wherein images of at least a current time frame and a last before current time frame are simultaneously stored in the memory device for the calculation of the optical flow; the optical flow calculator to continuously read image data representing the images of current time frame and the last before current time frame from the memory device via data lines; and the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
Lee discloses a memory device, wherein images of at least a current time frame and a last before current time frame are simultaneously stored in the memory device for calculation of an optical flow ([0037]); and an optical flow calculator to continuously read image data representing the images of current time frame and the last before current time frame from the memory device via data lines (Fig. 1; Fig. 2; [0037] – an optical flow calculator shown in Fig. 2 continuously read image data representing the images of current time frame and the last before current time frame from the memory device 180 via data lines, e.g. a bus).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee into the vision system taught by Izuhara and van Baar to allow the calculation to run more efficiently and reliably at the inputs.
Izuhara, van Baar, and Lee do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; and the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
Hewitt discloses a vision system is adapted to transform a motion in a negative horizontal direction into a motion in a positive horizontal direction by shifting one of captured images or by shifting a range of pixels to be searched by a disparity calculation block before calculating a one-dimensional optical flow of the captured images (column 10, lines 10-35 – also see Response to Arguments above).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the vision system taught by Izuhara, van Baar, and Lee to simplify the computations.
However, Izuhara, van Baar, Lee, and Hewitt do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate.
Yoo discloses image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time ([0142]-[0143]), and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate ([0145]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yoo into the vision system taught by Izuhara, van Baar, Lee, and Hewitt to automatically assist the user in avoiding potential collisions.
Regarding claim 2, Izuhara also discloses the vision system is adapted to perform the calculation of the disparity in the disparity calculation block, and forward an image data from the disparity calculation block to the processing device, and stream back the image data from the processing device to the disparity calculation block for the calculation of the optical flow (Fig. 13 – the output of image processing section 153 is written back to elements 105-108).
Regarding claim 3, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses a vision system is adapted to shift one image horizontally before the calculation of an optical flow (column 10, lines 10-46).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
Regarding claim 4, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses a vision system is adapted to shift a search range in the calculation of the disparity calculation before the calculation of the optical flow (column 10, lines 10-46). 
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.	
Regarding claim 6, Izuhara also discloses the images stored in the memory device for the calculation of the optical flow are pre-processed images of a reduced size as compared to a raw image taken by the imaging apparatus (Fig. 13; [0042] – preprocessed by cutout section 108).
Claim 12 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 14, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses the shift of the search range is a predetermined number of pixels (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
Regarding claim 15, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses the predetermined number of pixels is at least equal to the width of the image minus the width of the window sample pixels (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
van Baar also discloses image dimensions of 1280x720, 1920x1280 etc. ([0035]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to incorporate conventional images of 1280x720, 1920x1280 etc. taught by van Baar into the system as proposed above to make the system compatible with convention image dimension, making the predetermined number of pixels is at least 16 pixels.
Regarding claim 19, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses shifting one of the captured images horizontally before producing the two-dimensional optical flow (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
Regarding claim 20, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses shifting the range of pixels to be searched by the disparity calculation block before producing the two-dimensional optical flow (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
Regarding claim 21, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above, in which Hewitt also discloses shifting the range of pixels to be searched includes shifting the range of pixels to be searched by a predetermined number of pixels (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 1 above.
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Izuhara, van Baar, Lee, Hewitt, and Yoo as applied to claims 1-4, 6, 12, 14-15, and 19-21 above, and further in view of Ishimaru et al. (US 2017/0201736 A1 – hereinafter Ishimaru).
Regarding claim 7, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above. However, Izuhara, van Baar, Lee, Hewitt, and Yoo do not disclose the vision system is adapted to estimate a vertical displacement of the images, and to shift an image vertically before the calculation of the optical flow in order to compensate for a changing pitch of the vehicle.
Ishimaru discloses a vision system adapted to estimate a vertical displacement of the images, and to shift an image vertically before the calculation of the optical flow in order to compensate for a changing pitch of a vehicle ([0042]-[0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ishimaru into the system taught by Izuhara, van Baar, Lee, Hewitt, and Yoo to calculate the optical flow more accurately.
Regarding claim 8, Izuhara, van Baar, Lee, Hewitt, and Yoo do not explicitly disclose the vision system is adapted to perform a compensation processing of the images in order to compensate for a movement of the vehicle.
Ishimaru also discloses a vision system is adapted to perform a compensation processing of captured images in order to compensate for a movement of a vehicle ([0038]-[0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ishimaru into the system taught by Izuhara, van Baar, Lee, Hewitt, and Yoo to calculate the optical flow more accurately.
Claims 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izuhara, van Baar, Sekiguchi et al. (US 2016/0261848 A1 – hereinafter Sekiguchi), Hewitt, and Yoo.
Regarding claim 9, Izuhara discloses a vision system for a motor vehicle ([0024]), comprising a stereo imaging apparatus adapted to capture images from a surrounding of the motor vehicle ([0024]; [0033] – a stereo camera comprising a left and right image pickup devices 101 and 102 as further shown in Fig. 13); a pre-processing section comprising a dedicated hardware device including a disparity calculation block adapted to calculate a stereo disparity of left/right images captured by said the stereo imaging apparatus producing a two-dimensional optical flow (Fig. 13; [0036]; [0081] – the image processing section 153 performs distance image calculations, which performs stereo disparity of left/right images as described in at least [0035]), and a processing device adapted to perform further image processing of the images captured by said the imaging apparatus ([Fig. 13 – at least elements 106, 107, and 108 collectively corresponds to the recited processing device), the vision system is adapted to perform time sharing of the disparity calculation block between the stereo disparity calculation and a calculation of an optical flow of captured images (Fig. 13; [0081] – via a switching mechanism and an input switching control mechanism, the vision system performs time sharing the image processing section 153, which is the recited disparity calculation block, between stereo disparity calculation and a motion vector calculation, which corresponds to a calculation of an optical flow of captured images in only a horizontal direction, e. g. at least paragraphs [0029], [0032], and [0035] describe such a motion vector calculation is in fact an optical flow calculation); the dedicated hardware device of the pre-processing section further including an optical flow calculator adapted to control a video port of said processing device via one or more control lines and to continuously acquire image data representing the images of the current time frame and the last before current time frame via data lines (Fig. 13; [0081] – the dedicated hardware device including a processing section to control a video port of said processing device, e.g. control video input ports to receive past image, present image, and the output video port to output a motion vector via corresponding control lines to continuously acquire image data representing current image and past image via data lines as inputs for the calculation). 
Izuhara does not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; the calculation of the optical flow as a calculation of a one-dimensional optical flow of captured images in only a horizontal positive direction providing an approximation of the stereo disparity for the two-dimensional optical flow; and a memory device, wherein images of at least a current time frame and a last before current time frame are simultaneously stored in the memory device for the calculation of the optical flow, the dedicated hardware device comprising a Field Programmable Gate Array (FPGA), or an Application Specific Integrated Circuit (ASIC), or as part of a System-on-Chip (SoC) device; and the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
van Baar discloses a calculation of a one-dimensional optical flow of captured images in only a positive horizontal direction providing an approximation of the stereo disparity for a two-dimensional optical flow between a pair of left and right images ([0082] – ignoring the vertical component of calculated optical flow, the horizontal component of the calculated optical flow is an approximation of the disparities – also see “Response to Arguments” above).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of van Baar into the system taught by Izuhara to not only share the hardware, but also share computational algorithms between the calculations.
Izuhara and Baar do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; the dedicated hardware device comprising a Field Programmable Gate Array (FPGA), or an Application Specific Integrated Circuit (ASIC), or as part of a System-on-Chip (SoC) device; and the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
Sekiguchi discloses a disparity calculation block is comprised of a dedicated hardware device, the dedicated hardware device comprising a Field Programmable Gate Array (FPGA), or an Application Specific Integrated Circuit (ASIC), or the dedicated hardware device being a part of a System-on-Chip (Soc) device ([0051]; Fig. 3 - FPGA 24).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a dedicated hardware comprising a Field Programmable Gate Array (FPGA), or an Application Specific Integrated Circuit (ASIC), or as part of a System-on-Chip (SoC) taught by Sekiguchi into the system taught by Izuhara and van Baar to take advantages of each of the technologies based on needed processing speed, manufacturing volume, and turnaround time, etc.
Izuhara, van Baar, and Sekiguchi do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate; the vision system is adapted to transform a motion in a negative horizontal direction into a motion in the positive horizontal direction by shifting one of the captured images or by shifting a range of pixels to be searched by the disparity calculation block before calculating the one-dimensional optical flow of the captured images.
Hewitt discloses a vision system is adapted to transform a motion in a negative horizontal direction into a motion in a positive horizontal direction by shifting one of captured images or by shifting a range of pixels to be searched by a disparity calculation block before calculating a one-dimensional optical flow of the captured images (column 10, lines 10-35 – also see Response to Arguments above).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the vision system taught by Izuhara, van Baar, and Sekiguchi to simplify the computations.
Izuhara, van Baar, Sekiguchi, and Hewitt do not disclose the further image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time, and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate.
Yoo discloses image processing including identifying an object candidate in front of the motor vehicle, tracking a position of the object candidate over time ([0142]-[0143]), and activating or controlling at least one driver assistance device depending on an estimated probability of collision with the object candidate ([0145]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yoo into the vision system taught by Izuhara, van Baar, Sekiguchi, and Hewitt to automatically assist the user in avoiding potential collisions.
Regarding claim 10, Izuhara also discloses the hardware device is adapted to use a memory device of the processing device (Fig. 13 – at least buffer 105).
Regarding claim 16, see the teachings of Izuhara, van Baar, Sekiguchi, Hewitt, and Yoo as discussed in claim 9 above, in which Hewitt also discloses the vision system is adapted to shift one of the captured images horizontally before the calculation of the optical flow (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 9 above.
Regarding claim 17, see the teachings of Izuhara, van Baar, Sekiguchi, Hewitt, and Yoo as discussed in claim 9 above, in which Hewitt also discloses the vision system is adapted to shift a search range in the calculation of the disparity before the calculation of the optical flow (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 9 above.
Regarding claim 18, see the teachings of Izuhara, van Baar, Sekiguchi, Hewitt, and Yoo as discussed in claim 17 above, in which Hewitt also discloses the shift of the search range is a predetermined number of pixels (column 10, lines 10-46).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hewitt into the proposed vision system to simplify the computations as discussed in claim 9 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Izuhara, van Baar, Lee, and Hewitt as applied to claims 1-4, 6, 12, 14-15, and 19-21 above, and further in view of Sasaguchi et al. (US 2017/0291550 A1 – hereinafter Sasaguchi).
Regarding claim 13, see the teachings of Izuhara, van Baar, Lee, Hewitt, and Yoo as discussed in claim 1 above. However, Izuhara, van Baar, Lee, Hewitt, and Yoo do not disclose a first time period between successive capture of the images by the stereo imaging apparatus is smaller when the vehicle is traveling at a relatively higher speed than a second time period between successive capture of images by the stereo imaging apparatus when the vehicle is traveling at a relatively lower speed.
Sasaguchi discloses a first time period between successive capture of images by an imaging apparatus is smaller when a vehicle is traveling at a relatively higher speed than a second time period between successive capture of images by the imaging apparatus when the vehicle is traveling at a relatively lower speed ([0048]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sasaguchi into the stereo imaging apparatus in the system taught by Izuhara, van Baar, Lee, Hewitt, and Yoo to enhance the quality of the images when the vehicle is traveling at high speed (e.g. the vehicle traveling at a higher speed results in rough motions, by capturing the images at a higher frame rate, the temporal resolution of the images are enhanced making captured motions smoother).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484